Citation Nr: 0116149	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of L5-S1 discectomy with traumatic arthritis, 
currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to October 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO which 
increased from 10 percent to 20 percent the rating for the 
service-connected residuals of L5-S1 discectomy with 
traumatic arthritis.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1998.  

The case was remanded by the Board to the RO in February 2000 
for additional development of the record.

The veteran subsequently testified at another personal 
hearing before the undersigned Member of the Board sitting in 
Washington, D.C. in December 2000.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of L5-S1 
discectomy with traumatic arthritis is shown to be manifested 
by functional loss due to pain and weakness and neurologic 
deficits that more nearly approximate a disability picture 
consistent with pronounced intervertebral disc syndrome.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 60 
percent for the service-connected residuals of L5-S1 
discectomy with traumatic arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 
5295 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

Historically, the veteran developed back pain with pain 
radiating down the legs during service.  In 1983, the veteran 
underwent a partial discectomy.  

After twenty years of military service, the veteran retired 
and submitted a claim of service connection for a back 
disability shortly thereafter.  In a February 1994 rating 
decision, the veteran was originally granted service 
connection for residuals, L5-S1 discectomy with traumatic 
arthritis.  A 10 percent rating was assigned to that 
disability, effective on November 1, 1993.  

In March 1998, the veteran submitted a claim for increase 
asserting that his back pain had increased in severity such 
that a rating in excess of 10 percent was warranted for the 
service-connected disability.  Thereafter, in a May 1998 
rating decision, the RO increased the rating to 20 percent 
under Diagnostic Code 5010-5293 for the service-connected 
residuals of L5-S1 discectomy with traumatic arthritis.  The 
veteran timely appealed that determination.  

The medical evidence shows that the veteran has received VA 
outpatient treatment for back pain for several years.  
Specifically, the more recent outpatient treatment dating 
back to 1997 shows that the veteran often complained of 
chronic low back pain.  The treatment records show that the 
veteran underwent an magnetic resonance imaging (MRI) and x-
ray studies in March 1997.  

An MRI of the lumbar spine in March 1997 revealed markedly 
decreased disc space at L5-S1 with abnormal signal within the 
end plates of L5 anteriorly and inferiorly and S1 anteriorly 
and superiorly primarily, consistent with degenerative 
change.  The sagittal images also revealed what appeared to 
be a large primarily centrally located disc herniation at 
that level.  There was mild disc bulging at other levels.  
There was an abnormal signal within the L3-L4 and L4-L5 
intervertebral disc space which was consistent with disc 
dissection or degeneration.  There appeared to be mild neural 
foraminal stenosis on the left at L4-L5 and L5-S1 and on the 
right at L5-S1.  The conus was of normal signal intensity, 
size and location.  

An examination of the axial images of L1-L2 revealed no 
significant abnormalities.  An examination of the axial 
images of L2-L3 revealed no significant abnormalities.  An 
examination of the axial images of L3-L4 revealed mild disc 
bulging and no other significant abnormalities.  An 
examination of the axial images of L4-L5 revealed mild disc 
bulging and mild neural foraminal stenosis on the left.  An 
examination of L5-S1 revealed what was felt to represent a 
large central disc herniation as well as some epidural 
fibrosis primarily inferior to the disc herniation.  There 
was neural foraminal stenosis, bilaterally.  Postoperative 
change was noted on the right at L5-S1.  In conclusion, there 
was mild diffuse degenerative change at multiple levels.  
There was mild disc bulging at L4-L5 with mild left-sided 
neural foraminal stenosis.  Also, there appeared to be a 
large central disc herniation at L5-S1 with minimal epidural 
fibrosis with mild neural foraminal stenosis bilaterally at 
that level as well.  

A March 1997 x-ray studies of the lumbar spine showed 
degenerative changes present throughout the mid and lower 
lumbar spine, most severe at the L5-S1 level.  

Also of record is a private neurological examination report 
from September 1997.  At that time, the veteran complained of 
low back pain with associated leg pain.  The examination of 
the low back was essentially negative at that time, with full 
range of motion and no scoliosis or kyphosis noted.  There 
was minimal spasm of the paraspinal musculature with no pain 
to palpation noted.  The examiner noted that the veteran's 
history, physical examination and studies were consistent 
with mechanical lower back pain.  It was noted that the 
veteran was essentially neurologically intact with no nerve 
root tension signs.  The examiner prescribed Flexeril for 
muscle spasm.  

The veteran was afforded a VA examination in May 1998.  At 
that time, the veteran complained of continued intermittent 
back pain  as well as occasional left leg pain which happens 
every few weeks or so.  On examination, the veteran had a 
negative straight leg raise bilaterally.  He had sensation 
intact to light touch bilaterally .  Motor strength was 5/5 
bilaterally.  He moved with only minimal discomfort.  He had 
no evidence of fixed or postural deformity.  He had symmetric 
deep tendon reflexes.  He had downgoing toes on Babinski.  He 
had no evidence of clonus.  Range of motion, however, was 
limited.  He only had 5 degrees of extension, 5 degrees of 
lateral bending and 10 degrees of rotation to the left and 
the right.  He had 80 degrees of flexion.  There was no 
palpable spasm or tenderness to bony palpation noted.  The 
impression was that of persistent low back pain, status post 
lumbar decompression.  

Based on the foregoing, the RO issued a May 1998 rating 
decision which increased the disability rating to 20 percent 
for the service-connected residuals of L5-S1 discectomy with 
traumatic arthritis, effective on April 2, 1998.  The RO 
determined that the evidence did not warrant an increase from 
10 percent prior to April 2, 1998.  The veteran timely 
appealed that decision, claiming that the 20 percent rating 
did not adequately compensate him based on the degree of 
disability.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1998.  The veteran testified 
that he suffered from chronic low back pain with spasm and 
experienced muscle spasm on a daily basis.  The veteran 
described the muscle spasms as shooting, pinching pains that 
ran down the leg.  The veteran indicated that he worked as a 
window/distribution clerk in the United States Postal System 
and that his job requires mostly standing in one position all 
day.  The veteran testified that prolonged standing, sitting 
or walking caused increased pain and functional limitation.  
He testified that he occasionally experienced radiation down 
his lower extremities.  The veteran testified that he took 
pain medication and wore a TENS unit to relieve pain.  The 
veteran indicated that his doctors had recommended that he 
undergo additional surgery.  The veteran asserted that his 
back disability adversely impacted all aspects of his life.  

Among the outpatient treatment records submitted in 
conjunction with the veteran's claim is a November 1998 
report of neurological visit.  The examiner noted that the 
veteran had failed back syndrome.  With regard to his lower 
back, the examiner indicated that the veteran was in so much 
pain that many times it debilitated him and prevented him 
from doing his job at the Post Office.  The neurological 
examination showed a frankly positive straight leg raising 
sign on the left leg and a depressed Achilles reflex.  The 
examiner noted that the veteran's prognosis was guarded and 
perhaps the pain syndrome would eventually get worse with 
age.  

In February 2000, the Board remanded the case to the RO for 
further development of the record.  Specifically, the Board 
noted that the veteran needed to be reexamined to determine 
if the veteran had additional functional loss in terms of the 
degree of additional range of motion loss due to pain on use 
or during flare-ups and/or in terms of the degree of 
additional weakness, fatigability and/or incoordination 
during flare-ups.  

Pursuant to the directives of the remand, the veteran was 
afforded a neurological examination in March 2000.  The Board 
notes that the examiner had previously treated the veteran 
for back pain on at least one occasion in November 1998 as 
discussed herein above.  On examination, the veteran 
explained that he was in pain most of the time.  The veteran 
indicated that the pain was in the low back and radiated to 
the left leg.  The veteran indicated that the pain tended to 
come in very painful spasms that lasted for a few minutes, 
then went away and came back.  The examiner reported the 
findings of the March 1997 MRI.  

On examination of the lower extremities, the veteran had a 
positive straight leg raising sign at 45 degrees on the left 
leg.  He had no Achilles reflexes on either side.  He had 
mild weakness in the L5-S1 muscles in the left leg, primarily 
the peroneal muscles on the left side.  The weakness was very 
mild.  There was very little evidence for any sensory 
findings at that point.  The impression was that the veteran 
had problems in the lumbar spine with a large herniated disc 
at L5-S1, epidural fibrosis accounting for the pain and 
foraminal stenosis at several levels.  The examiner indicated 
that he was requesting another MRI.  The examiner concluded 
that the veteran's problems were compounding in intensity.  

On orthopedic examination in April 2000, the veteran again 
noted back pain and spasm.  The physical examination revealed 
range of motion of 100 degrees of forward flexion, and 30 
degrees of lateral side bending.  Positive heel and tow 
walking was without difficulty.  There was a confounding 
examination of manual motor testing with evidence of 
malingering and/or less than maximal effort.  The veteran's 
perceived effort was 3+/5 on the gastrocnemius and anterior 
tibials on the left though this was not consistent with his 
ability to heel and tow walk without difficulty.  There were 
no dermatomal distributions noted on sensation testing.  The 
assessment was that of mechanical low back pain with history 
of lumbosacral discectomy, though the examiner felt that the 
veteran's examination was confounded by less than maximal 
effort with physical examination parameters.  

An MRI performed in May 2000 revealed no evidence of stenosis 
or other abnormalities at the L1-2, L2-3 or the L4-5 levels.  
Very mild degenerative central canal stenosis was at the L3-4 
level due predominantly to annular bulging and hypertrophic 
changes at the apophyseal joints.  A small degenerative cyst 
was seen posteriorly at the left L3-4 apophyseal joint.  That 
did not result in spinal stenosis.  A small midline disc 
protrusion was at the L5-S1 level, at and just to the left of 
the midline.  That caused only minimal compression upon the 
anterior surface of the thecal sac.  Both of the L5-S1 
intervertebral nerve root canals were stenotic, to a greater 
degree on the left.  Degenerative disc disease was seen at 
many levels, most severe at the L5-S1 level.  The remainder 
of the study was negative and the conus appeared normal at 
the level of the L1 vertebra.  The impression was that of 
mild spinal stenosis at the L3-4 and the L5-S1 levels as 
described herein above.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in December 2000.  At the hearing, the veteran and his 
representative argued that the March 2000 neurologic 
examination and the April 2000 orthopedic examination reports 
did not reflect the severity of the veteran's back 
disability.  

The veteran believed that the orthopedic examiner in April 
2000 felt that the veteran was "putting on a show."  

The veteran testified that he was still employed at the Post 
Office as a delivery supervisor.  The veteran indicated that 
he was on his feet most of the day which caused the back pain 
to radiate down his leg.  The veteran testified that he took 
Tylenol 3 as well as a muscle spasm drug for pain.  

The veteran testified that he normally woke up with stiffness 
in his back in the morning, which loosened up as the day goes 
by.  Toward the end of the day he experienced fatigue and 
muscle spasms as a result of standing at his job.  
Specifically, the veteran indicated that as he became more 
fatigued, he would lose mobility in that his foot would drag.  

The veteran testified that he was frustrated with the recent 
examination reports and indicated that his condition had 
worsened since he filed the claim for increase in 1998.  


II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that the veteran has been provided with VA examinations 
in connection with the claim and was afforded the opportunity 
to provide private treatment records for consideration.  In 
addition, the veteran testified at two personal hearings with 
regard to his claim for increase.  Moreover, in light of the 
favorable action taken hereinbelow, the Board finds that no 
further assistance in developing the facts pertinent to the 
veteran's claim is required.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

In assessing the rating to be assigned for the veteran's 
service-connected disability, characterized as residuals of 
L5-S1 discectomy with traumatic arthritis of the lumbar 
spine, the Board initially observes that the RO has rated 
this condition as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293.  

Diagnostic Code 5010, traumatic arthritis, indicates that the 
disability should be rated as Diagnostic Code 5003, 
degenerative arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
established by x-ray studies, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 mild intervertebral disc syndrome is rated 10 percent 
disabling.  When intervertebral disc syndrome is moderate and 
manifested by recurring attacks, a 20 percent rating is 
assigned.  Severe intervertebral disc syndrome productive of 
recurring attacks with intermittent relief is rated 40 
percent disabling.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent 
relief, is rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected degenerative disc disease 
of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

The Board finds in this case that the service-connected low 
back disability is manifested by disc herniation and spinal 
stenosis as indicated by recent MRI and x-ray studies.  As 
such, the veteran's disability picture is more appropriately 
evaluated as intervertebral disc syndrome pursuant to 
Diagnostic Code 5293.  

The Board notes that the veteran continuously reported having 
low back pain during his VA examinations and his two personal 
hearings.  The Board notes that, in consideration of 
limitation of motion, the Court has set forth certain 
guidelines.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim regarding the propriety 
of the initial evaluation for the service-connected 
degenerative disc disease of the lumbar spine as a rating 
under the Diagnostic Code governing limitation of motion of 
the lumbar spine should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In this instance, the Board finds that on the most recent 
orthopedic examination in April 2000, the veteran's 
limitation of motion of the lumbar spine was slight during a 
period without flare-ups.  However, the examiner did not 
comment on additional functional limitation, weakness and/or 
fatigue during flare-ups or, at the very least, at the end of 
the work day.  In fact, the examiner alluded that the veteran 
did not exert maximal effort with physical examination 
parameters.  

As noted hereinabove, at the December 2000 hearing, the 
veteran and his representative argued that the March 2000 
neurologic examination and the April 2000 orthopedic 
examination reports did not accurately reflect the severity 
of the veteran's back disability.  Specifically, the 
examiners did not take into account additional functional 
limitation during flare-ups.  In this regard, there was no 
indication that the veteran was experiencing a flare-up of 
his back disability during either examination.  

In considering the evidence of record, the Board finds, 
noting the veteran's complaints of pain in conjunction with 
the objective MRI and x-ray evidence as well as recorded 
clinical findings showing neurological deficits, that the 
disability picture presented by the service-connected low 
back condition more nearly approximates the criteria for the 
assignment of a 60 percent rating based on pronounced 
intervertebral disc syndrome.  

In summary, the Board concludes that the medical evidence 
supports the veteran's assertions that the present 
manifestations of his back disability more nearly approximate 
an overall level of pronounced impairment warranting a 60 
percent evaluation under Diagnostic Code 5293.  At the very 
least, the findings in the March 2000 neurological 
examination report along with the veteran's assertions of 
pain with little intermittent relief supports a finding of 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability. See DeLuca, supra.  The Board has considered all 
the relevant factors and evaluated the veteran's functional 
loss due to pain and weakness as part of the manifestations 
contemplated by the assignment of the 60 percent rating.  



ORDER

An increased rating to 60 percent for the service-connected 
residuals of L5-S1 discectomy with traumatic arthritis is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

